(Rev 4/18)
                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF ALASKA
                                       EXHIBIT LIST OF PLAINTIFF


Case No.: 3:19-cr-00121-SLG                                          Judge: SHARON L. GLEASON
Title: U.S.A.
  vs.
       LEO JAMES CHAPLIN
Dates of Hearing/Trial: JANUARY 21, 2021
Deputy Clerk:              CAMILLE WHITE
Official Reporter:         SONJA L. REEVES

Attorney for Plaintiff
ALLISON MEREDITH O’LEARY
GEORGE TRAN


                                                EXHIBITS
    EX#      ID           ADM                           DESCRIPTION OF EXHIBIT

      1       X          1/21/2021   DOCUMENT- COMPLAINT FOR DIVORCE SIGNED 2/9/2015

      2       X          1/21/2021   MOTION TO RETURN CHILDREN TO U.S. FILED BY ATTY J. FORK

      3       X          1/21/2021   MOTION TO DECLINE JURISDICTION FILED BY JIM CHAPLIN

      4       X          1/21/2021   COPY OF AUDIO CD STATE COURT 7-1-2015 (PORTION 114701-114724)

     4.1      X          1/21/2021   COPY OF AUDIO CD STATE COURT 7-1-2015 (PORTION 120947-121020)

      5       X          1/21/2021   REQUEST FOR HEARING BY ATTY J. FORK JULY 2015

      6       X          1/21/2021   OPPOSITION TO RETURN CHILDREN FILED BY JIM CHAPLIN

      7       X          1/21/2021   COPY OF AUDIO CD STATE COURT 12-21-2015 (PORTION 14600-14607)
                                     ORDER RE MOTION TO DECLINE JURISDICTION & RETURN CHILDREN
      8       X          1/21/2021   TO U.S. ISSUED 1/6/2016

      9       X          1/21/2021   NOTICE TO COURT FILED BY J. CHAPLIN/ATTY 1/27/2016

     10

     11       X          1/21/2021   CLARIFICATION OF ORAL ORDER 3/15/2016 ISSUED BY JUDGE WALKER
                                     MEMO IN SUPPORT OF MOTION FOR ORDER TO SHOW CAUSE FILED
     12       X          1/21/2021   BY ATTY J. FORK
                                     OPPOSITION TO MOTION FOR CONTEMPT OF EXTRADITION FILED BY
     13       X          1/21/2021   ATTY TUGMAN
                                     SUPPLEMENT TO OPPOSITION TO MOTION FOR CONTEMPT FILED
     14       X          1/21/2021   4/22/2016




             Case 3:19-cr-00121-SLG-DMS Document 136 Filed 01/25/21 Page 1 of 2
(Rev 3/18)
                                       CONTINUATION
                                  EXHIBIT LIST OF PLAINTIFF
                                                                                      Page:   2
Case No: 3:19-cr-00121-SLG                                     Judge: SHARON L. GLEASON
    EX#       ID     AD                         DESCRIPTION OF EXHIBIT
                                REPLY TO OPPOSITION TO MOTION FOR EXRADITION FILED BY J.
     15      X      1/21/2021   FORK

     16      X      1/21/2021   COPY OF AUDIO CD STATE COURT 12-21-2015 (PORTION 100214-100257)

    16.1     X      1/21/2021   COPY OF AUDIO CD STATE COURT 12-21-2015 (PORTION 101339-101433)

    16.2     X      1/21/2021   COPY OF AUDIO CD STATE COURT 12-21-2015 (PORTION 101711-101830)

     17      X      1/21/2021   OBJECTION TO PROPOSED ORDER FILED BY ATTY TUGMAN 5/11/2016

     18      X      1/21/2021   ORDER OF CONTEMPT SIGNED BY JUDGE WALKER 5/17/2016

     19      X      1/21/2021   MOTION FOR WITHDRAWAL FILED BY ATTY TUGMAN 6/23/2016
                                CIVIL BENCH WARRANT FOR JIM CHAPLIN ISSUED BY JUDGE
     20      X      1/21/2021   WALKER7/29/2016

     21      X      1/21/2021   COPY OF DIVORCE DECREE 2/9/2017 BY JUDGE WALKER

     22      X      1/21/2021   CONTEMPT JUDGMEMT ISSUED 3/20/2017 BY JUDGE WALKER

     23      X      1/21/2021   EMAIL FROM JIM CHAPLIN 2/11/2015
                                SUPPLEMENT TO MOTION TO WITHDRAW STATE CASE FILED BY MS.
     24      X      1/21/2021   TUGMAN 6/29/2016

     25      X      1/21/2021   U.S. CUSTOMS & BORDER PROTECTION DOCUMENTS-
                                INTIAL ORDER & ORDER TO FILE FINANCIAL DOCUMENTS ISSUED
     26      X      1/21/2021   2/9/2015 BY JUDGE MORSE

     50      X                  CASE FILE CERTIFIED DOCUMENTS




             Case 3:19-cr-00121-SLG-DMS Document 136 Filed 01/25/21 Page 2 of 2
